Citation Nr: 0819468	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to an initial compensable rating for service 
connected bilateral hearing loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from two decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In the first 
decision, issued in May 2005, the RO granted service 
connection for bilateral hearing loss, evaluating it at zero 
percent from April 14, 2004, the date the RO received the 
veteran's claim.  It issued a notice of the decision in June 
2005, and the veteran submitted a timely Notice of 
Disagreement (NOD) with the zero percent evaluation in 
December 2005.  

In the second decision and notice of decision, both rendered 
in April 2006, the RO denied service connection for tinnitus.  
The veteran timely submitted an NOD with this decision in 
June 2006.

Subsequently, in September 2006 the RO provided a Statement 
of the Case (SOC) relating to both issues, and thereafter, in 
October 2006, the veteran timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in March 2008 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in May 2008.

With respect to the veteran's initial compensable rating 
claim for service connected bilateral hearing loss, this 
aspect of the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

The veteran served as an artillery sergeant during his active 
service, and his service medical records (SMRs) reflect that 
he complained of ear trouble prior to his service discharge; 
he currently has a diagnosis of tinnitus, and he has 
presented credible testimony that he began to experience 
ringing or buzzing in the ears during his active duty and 
that these symptoms have continued since that time.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
tinnitus is warranted, and therefore, a further discussion of 
the VCAA duties is unnecessary at this time.  


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's January 1948, November 1951, October 1957, 
November 1962, September 1963, May 1966, and September 1967 
Reports of Medical Examination contain normal clinical 
assessments of the ears.  The veteran's October 1969 Report 
of Medical Examination for Retirement similarly reflects a 
normal clinical evaluation of the ears.     

As reflected in his October 1957 and September 1962 Reports 
of Medical History, the veteran indicated that he did not 
experience ear trouble.  In his September 1967 Report of 
Medical History for Re-Enlistment and his October 1969 Report 
of Medical History for Retirement, however, the veteran did 
note that he experienced ear trouble, to include running 
ears.      

The veteran's DD Form 214 reflects that he served in Vietnam 
as a field artillery senior sergeant.   

As noted in a January 1989 Report of Medical Examination for 
Disability Evaluation, the veteran complained of having 
"suffered with ear problems since 1966 or 1967."   

The veteran underwent a VA audiological examination in April 
2005.  The examiner reviewed the claims file, and conveyed 
that the veteran had loud noise exposure from missile, 
machine gun and other weapons firing, mortars, helicopters 
and tanks.  She noted that the veteran first noticed buzzing 
in his ears in the 1980s.  The clinician described tinnitus 
as "a subjective complaint with no objective means of 
documenting its presence of absence," but offered her 
opinion that the veteran's "subjective complaint of tinnitus 
is not related to his history of noise exposure in the 
military because he reports the onset about 10 years after 
retirement from the Army and because he hears the noise only 
about 4 hours per week."  She therefore concluded that the 
veteran's tinnitus "is not as likely as not to be related to 
the conditions that are or were responsible for his hearing 
loss."         

In a December 2005 statement, the veteran conveyed that he 
served in the field artillery during his active service, 
which exposed him to loud noise for which he wore no hearing 
protection.

In a February 2006 Addendum to the April 2005 VA audiological 
examination report, the same VA clinician again reiterated 
that the veteran had first experienced ringing in the ears in 
the 1980s, some 10 years after his separation from service.  
Although a review of the claims file revealed that the 
veteran received treatment during his active service for 
otitis externa, the VA examiner determined that his current 
tinnitus was unrelated to the otitis externa "because the 
onset was at least 15 years following treatment."  The VA 
examiner also concluded that "[i]f the tinnitus were caused 
by military noise exposure, it should have begun prior to 
1970.  I do not think his current complaint of intermittent 
tinnitus is related to his military career."      

As reflected in his February 2006 and June 2006 statements, 
as well as in his October 2006 substantive appeal, the 
veteran described how he had first heard ringing in his ears 
about 10 days after an incident called the "cook-off" on 
December 24, 1950.  He also explained that he had complained 
about this to the ship doctor, but that medics had informed 
him that they could offer no treatment for these symptoms.  
Accordingly, he stopped complaining about it, until the 
ringing had become worse, louder and more frequent in recent 
years.  He provided a similar description of events in his 
December 2004 and December 2005 statements.      

At his March 2008 Travel Board hearing, the veteran again 
testified that he began to experience tinnitus in the mid-
1950s or early 1960s.  Hearing Transcript at 7.  He also 
explained that a miscommunication had occurred with the 
February 2006 VA examiner, who reported that the veteran 
began to experience ringing in the ears in the 1980s.  
Hearing Transcript at 7.    

b. Discussion
The Board determines that the evidence preponderates in favor 
of the veteran's service connection claim for tinnitus.  At 
the outset, the Board comments that the veteran has a 
diagnosis of tinnitus, as reflected in a December 2001 
private medical record and the April 2005 and February 2006 
VA audiological reports.  In addition, while the veteran's 
October 1969 Report of Medical Examination for Retirement 
(and other such Reports) contains a normal clinical 
evaluation of the ears, which could weigh against his claim, 
he indicated on his September 1967 and October 1969 Reports 
of Medical History that he in fact had ear trouble.  The 
veteran is competent to describe that he experienced ear 
problems, to include discomfort, pain, ringing, buzzing or 
other such subjective symptoms, Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence); Dorland's Illustrated Medical Dictionary 1914 
(30th ed. 2003) (defining tinnitus as "a noise in the ears, 
such as ringing, buzzing, roaring or clicking.  It is usually 
subjective in type . . . . in which the sound cannot be heard 
by an examiner or measured by objective instruments"), and 
he has credibly testified that he began to experience ringing 
of the ears during his active service, which his September 
1967 and October 1969 Reports of Medical History tend to 
corroborate.  

While the Board acknowledges that the VA examiner who 
authored the April 2005 and February 2006 audiological 
reports determined that no causal link existed between the 
veteran's military noise exposure and his current tinnitus, 
which could weigh against the claim in terms of establishing 
a nexus, she based this conclusion on the proposition that 
the veteran's tinnitus began at least a decade post-service 
in the 1980s.  As noted above, however, the veteran has 
explained that the VA examiner misunderstood his account of 
when he first noticed the buzzing or ringing in his ears, see 
Hearing Transcript at 7, and the Board has found credible the 
veteran's statements and testimony that he first noticed the 
ringing during service after loud noise exposure, which has 
continued and worsened since that time.  Under such a 
circumstance, the Board will afford more probative weight to 
the favorable evidence consisting of the veteran's statements 
of in-service incurrence and continuity of symptomatology, in 
which case, service connection is established pursuant to 
38 C.F.R. § 3.303(b).             


ORDER

Service connection for tinnitus is granted. 


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's initial compensable 
rating claim for service connected bilateral hearing loss.  
38 C.F.R. § 19.9 (2007).  Specifically, at his March 2008 
Travel Board hearing, the veteran testified that his 
bilateral hearing loss had worsened in the past few years 
since his last VA examination, which had occurred more than 
three years earlier in April 2005.  Hearing Transcript at 3, 
5.  Because of this, the veteran specifically requested that 
VA provide a fresh examination.  Hearing Transcript at 3.  
Under such a circumstance, the Board determines that VA must 
provide a new VA audiological examination for the purposes of 
determining the current severity of the veteran's bilateral 
hearing loss.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

				                      2. The veteran must be afforded a VA 
audiological
        examination for the purpose of determining the 
current 
        severity of his bilateral hearing loss.  The 
audiological 
        examination must conform to the testing 
requirements 
        enunciated in 38 C.F.R. § 4.85, to include (a) 
conducting 
        of the test by a state-licensed audiologist; (b) 
performance 
        of a controlled speech discrimination test 
(Maryland CNC); 
        and (c) performance of a puretone audiometry test.  
All tests 
        are to be performed without the use of hearing 
aids.    
        
3.  Then, after completion of any other notice or 
development indicated by the state of the record, 
with consideration of 
all evidence added to the record subsequent to the 
last SSOC, 
the AMC/RO must readjudicate the veteran's claim.  
If the 
claim remains denied, the AMC/RO should issue an 
appropriate SSOC and provide an opportunity to 
respond.  
        

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).
  


____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


